Citation Nr: 0313277	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-23 289	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a disability of the 
hips, to include bursitis and osteoarthritis, claimed as 
secondary to the service-connected right and left knee 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel



INTRODUCTION

This appeal arises from a September 1999 rating decision that 
denied, among other things, service connection for a 
disability of the hips, claimed as secondary to the service-
connected right and left knee disabilities.  In August 2000, 
the appellant filed a notice of disagreement that 
specifically limited his appeal to the denial of secondary 
service connection for a disability of the hips.  See 
38 C.F.R. § 20.201 (2002); Ledford v. West, 136 F.3d 776, 
779-80 (Fed. Cir. 1998).  In October 2000, the RO furnished 
the appellant a statement of the case that addressed only the 
secondary service connection claim for the hips.  In November 
2000, the appellant submitted a VA Form 9 (formal Substantive 
Appeal), which also limited his appeal to the issue of 
service connection for a disability of the hips, to include 
bursitis and osteoarthritis, claimed as secondary to the 
service-connected right and left knee disabilities.


FINDINGS OF FACT

1.	The appellant in this case served on active duty from 
July 1969 to April 1971.

2.	On May 2, 2003, prior to the promulgation of a decision 
in the appeal, the Board received notification from The 
American Legion, along with the appellant's expressed written 
consent, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal of entitlement to service connection for a 
bilateral hip disability as secondary to a service-connected 
bilateral knee disability is dismissed.



                       
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



